        Case 1:19-cv-05609-AT Document 41 Filed 06/19/20 Page 1 of 8




UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------x   C ivi l Action No .: l- l9-CV-05609
PINKNEWS MED IA GROUP LTD.

                           Plaintiff,

           aga in st -                                                DECLARATION OF
                                                                      ADAM LEVIN
HERE PUBLISHING INC . d/b/a PRIDE
MEDIA, OREY A CAPITAL CORP.,
ADAM LEVIN, and DOES 1-50

                           Defendants.
------------------------------------------------------------------x


         ADAM LEVIN, pursuant to 28 U.S .C. § 1746, hereby declares as follows ::

l.       I am an individual defendant, the C ha irman of Here Publishing Inc. d/b/a Pride Media

("HERE") and the Managing Director of Oreva Capita l Corp. (" Oreva"), and as such, I have

personal knowledge of th e facts sworn to here in :

2.       Attached here in as Exhibit A is a copy of Plaintiffs complaint, w ith SubExhibits A to R.

3.       I first learn ed about this action sometim e in late March or early A pri I of 2020.               The

Defendants didn ' t appear and defend in this action sooner as a resu lt of th e chaos brou ght about

from the COV ID- 19 pandemic.             Defendants Oreva and HERE have been wo rkin g remotely for

most of the last three month s as a result of a shutdown order issued by the Govern or of Ca lifornia

(HERE is headquartered in Los Ange les, CA) and the authoriti es in Puerto Rico (Oreva is

headquartered in Puerto Rico, and I live in Puerto Rico).              Upon learning of the lawsuit in late

March/early April of this year, I asked staff of HERE to handle the matter, and I understood they

wou ld be reaching out to M ichae l J. Kapin, Esq., who is 1-IERE's li tigat ion co un se l. I lea rned on or

about Jun e I, 2020, that, clue to a co mmuni cat ion error between staff: that th e matter was never

forwarded to Mr. Kap in to handl e. Later that clay, Betsy Sk idmore, HERE ' s contro ll er, f'orwa rclecl
      Case 1:19-cv-05609-AT Document 41 Filed 06/19/20 Page 2 of 8




the matter to Mr. Kap in . M r. Kap in has si nce promptly set about filing this cross-mot ion to vacate

Defenda nts' all eged default in answering this case.

4.      To my knowledge neither myself, nor HERE, nor O reva was ever served w ith the

Complaint.

5.      Oreva is an advisor to HERE. Oreva is not a shareholder of HERE. Oreva is not the parent

company of HERE.

                                 Defendants Were Not Properly Served

6.      According to the proofs of service fil ed by the Plaintiff in Exhibit B to P laintiffs Order to

Show Cause for Default, Plaintiff purportedly served the Defendants with the Comp laint as follows :

             a.   Service on Here Publishing Inc. d/b/a P ride Media on June 25, 201 9, by serv ing

                  "HYDE N., ASSISTANT. Caucasian, Female, Age: 53, Ha ir: B lond, Eyes: Brown,

                  5'2", 145 ."

             b.   Service on Oreva Cap ital Corp. on June 25, 2019, by servmg "HYDE N .,

                  ASSISTANT. Caucasian , Fema le, Age: 53, Ha ir: Blond, Eyes: Brown, 5'2", 145."

             c.   Service on Adam Levin on July I, 2019, by servin g " HYDE N ., ASS IST ANT.

                  Caucasian, Fema le, Age: 53, Hair: Blond, Eyes: Brown, 5'2", 145."

7.      l have investigated thi s matter by look ing at applicable payroll record s for HERE and Oreva

and inquiring w ith staff at HERE and Oreva. I can state that, at least in th e last five years, there

have been no emp loyee(s) w ith a first nam e or last name of "Hyde," whether male or fe male,

whatsoever.




                                                    2
       Case 1:19-cv-05609-AT Document 41 Filed 06/19/20 Page 3 of 8




                                  Meritorious Defense to the Action

8.      Attached herein as Exhibit B is Defend ants' proposed Answer to the Compl aint. I have

reviewed Ex hibit B and can confirm it is true to the best of my knowledge and belief.

9.      O n o r about May 17, 2018, HERE and P inkN ews entered into Advert is ing Serv ices

Agreem ent (the "Contract"). See Exh ibit A, Complaint, SubExhibit A, Contract.

I 0.    According to P la intiff, P inkNews " is an internat ion a l LGBT+ (lesbian, gay, bisexual, and

transgender) media company that offers advertis in g sales and serv ic in g in the United States.

PinkNew is the world's most read and watched LGBT+ media." See Plaintiffs Order to Show

Cause, Exhibit E, the November 22, 2019 Affidavit of Benj amin Cohen,~ 1.

I 1.    The Co ntract was a one-year advertising serv ices agreement that provided for the

P laintiff to provide advertising serv ices to HERE in exchange for monetary payment.                  See

Exhibit A, Complaint ~ 15.

12.     T he Contract spec ifica lly provid es, " [t]h e parti es hereto wil l each be independent

contractors in the performance of their obligations und er this Agreement, and nothin g conta in ed

here in wi ll be deemed to constitute e ith er party as the agent or represe ntative of th e other party,

or both parti es as joint venturers or partners for any purpose."

13.     In exchange for payment und er the Co ntract, Plaintiff was o bli ga ted to ma inta in ce1ta in

adv erti s in g " impress ion vo lum e, inventory avai lability, and mutua lly-agreed upon traffic so urces

[ ... ] ." See Exhibit A, Complaint, SubExhibit A, Contract~ 3(a).

14.     Plai nti ffs entitl ement to revenue under the Contract was further contin gent on it makin g

ava il ab le to HERE a " minimum of 5MM qualified im press ions. Accord in g to the Contract,

' Q ua lifi ed Impressions ' mea ns impress ions w ith no less than seventy-five percent (75%)

v iewability accord in g to IAB measureme nt sta nd ard s. " See Id. at ii J(a)( iii) .




                                                      3
       Case 1:19-cv-05609-AT Document 41 Filed 06/19/20 Page 4 of 8




15.     HERE is in the process of invest igat in g whether Plaintiff actually met these contractual

requirements.

16.     Proof of Plaintiffs compliance with paragraph 3(a)(iii) 1s         111   the possession of the

Plaintiff and can be verified through discove1y.

17.      HERE's former CEO, Nathan Coy le, is no lon ger with HERE, and, as a result, HERE

has had difficulty investigating whether the Plaintiff actua lly lived up to all of its obligations

und er the Contract.

18.     HERE and the Plaintiff agreed to a strict limitation on liability in the Contract. Paragraph 15

provides:

        15. Limitation of Liability. NEITHER PARTY WILL BE LIABLE TO THE
        OTHER PARTY FOR INDIRECT, INCIDENT AL, CONSEQUENTIAL,
        SPECIAL OR EXEMPLARY DAMAGES (EVEN IF THAT PARTY HAS BEEN
        ADVISED OF THE POSSIBILITY OF SUCH DAMAGES), ARISING FROM
        THIS AGREEMENT, INCLUDING, BUT NOT LIMITED TO, LOSS OF
        REVENUE OR ANTICIPATED PROFITS OR LOST BUSINESS. EXCEPT FOR
        BREACHES   OF   CONFIDENTIALITY  OR   INDEMNIFICATION
        OBLIGATIONS HEREUNDER, NEITHER PARTY WILL BE LIABLE TO
        THE OTHER PARTY FOR MORE THAN THE AGGREGATE AMOUNTS
        PAID HEREUNDER, FOR THE CONSECUTIVE THREE (3) MONTH
        PERIOD IMMEDIATELY PRECEDING THE EVENT GIVING RISE TO
        THE CLAIM.

See Exhibit A, Complaint, SubExhb it A, Contract,~ 15, emphasis added.

19.     In the Declaration of Benjamin Cohen, dated November 22, 20 19, Mr. Cohen, the Chi ef

Executive Officer of Plaintiff has sworn that, " [t]o date, Pride Media ha s made just four payment in

a total amount of $40,868.85." (See Plaintiffs Order to Show Cause, Exhibit E, Declaration of

Benjamin Cohen,~ 6).

20.     Plaintiffs counse l further attested to HERE hav ing on ly ever made four payments to the

Pla intiff totaling $40,868.85 . (See Declaration of C hri stop her J. Sues in g, Esq. dated November

2 1, 2019, ~ 2 1).



                                                   4
       Case 1:19-cv-05609-AT Document 41 Filed 06/19/20 Page 5 of 8




2 1.    As a resu It of th e express Iimitat ion in th e second part of paragraph 15 of the Contract, under

no set of facts could Plaintiff's dam ages be more than the sum of a ll payments which it has ever

rece ived from Pride Media (i.e. $40,868 .85) 1•

22.     ln the event P laintiff c lai ms that Defendants somehow wa ived this paragraph 15 damages

limitation, I would point the Cou1t to paragraph 19 of the Contract which provides:

        19. Mi sce llaneous. This Agreement sets forth th e entire agreement and supersedes
        any and all prior agreements of the parties with respect to the transactions set
        forth here in . If any provision of this Agreement is held to be inva lid, ill ega l or
        un enforceable in any respect, that provision w ill be limited or e liminated to th e
        minimum extent necessary so that this Agreement otherwise remain s in full force
        and effect and enforceabl e. T he patties hereto will each be ind ependent
        contractors in the performance of their obligations under this Agreement, and
        nothin g contain ed here in will be dee med to constitute e ither party as the agent or
        representative of the other patty, or both parti es as joint venturers or partn ers for
        any purpose. If either party is unabl e to perform any of its ob li gations under this
        Agreem ent, oth er than payment obligations, du e to any cause beyond the
        reasonable control of such party, th e affected party's pe rformance wi ll be
        extended for th e period of its inability to perform due to such occurrence . No
        provision of, right or privilege under this Agreement will be deemed to have
        been waived by any act, delay, omission or acq uiescence on the part of any
        party, its agents or employees, but only by an instrument in writing duly
        executed by both parties. No waiver by any party of any breac h or default of any
        provis ion of thi s Agreement by the oth er party wi ll be effective as to any oth er
        breac h or default, whether of the sa m e or any oth e r provi s ion and wh eth er
        occurrin g prior to , concurrent w ith , or after th e date of such waiver. T hi s
        Agreement may only be modifi ed by an in strum e nt in writin g duly executed by
        both parti es .

Ex hibit A, Sub Exhibit A, Contract,~ 19, E mph as is Added .

23.     No written waivers or modification agreements ex ist which would modify, in any way, the

paragraph 15 limitation on li abili ty in the Contract.



1
 P la intiff a ll eges it sent its " notice of breac h of th e Co ntract" to P la intiff via email o n December
19, 2018 (S ee Co mplaint Ex hibit D). T hi s not ice provid ed fo r a .January 18, 20 19 Terminati on.
G iven th e la nguage of paragraph 15, th e Pla intiff's dam ages mu st be Iim ited to th e aggrega te
amo unt of pay me nts made in th e three mo nth s prior to Dece mb e r 19, 201 8 defa ult noti ce, which
wo uld onl y be the aggrega te of th e two pay ments made by Here to Plaintifffrom Se ptember 19,
2018 to Dece mber 19, 20 18, tota lin g $26,924.27 (See Dec larat ion of C hri stoph e r J. Sues in g, Esq.


                                                       5
       Case 1:19-cv-05609-AT Document 41 Filed 06/19/20 Page 6 of 8




24.     As a sophisticated party, P laintiff cannot claim it is exempt from this strict limitation on

li abi li ty which the parties negotiated in the Contract. Moreover, paragraph 15 of the Contract is

sty li zed in Capita li zed letters s ignifying its importance .

25.     I am also adv ised that a review of Plaintiffs Comp laint and the Benjamin Cohen admission

proves the amount in controversy cannot exceed $75 ,000.00, and that this Court does not have

subject matter jurisdiction over this dispute on the basis of diversity jurisdiction.

26.     Any failure to make payment by HERE to Plaintiff, to the extent any was due, was not

willful and malicious.

27.     Sometime after HERE entered into the Contract with PinkNews, in late summer or early

Fall of 20 I 8, HERE learned that a company it contracted with to provide ed itorial serv ices for its

publications (notably McCarthy LLC) was not paying its freelancers and other vendors.

28.     As a result of the actions of McCarthy LLC, HERE had to pay un expected sums to

McCarthy's vendors and supp li ers. This created a cash crunch in late 20 18 for HERE and HERE

has acknowledged falling behind in some of its payments to vendors and s uppli ers.

29.     Attached here in as Exhibit C is a copy of the lawsuit we filed against McCarthy LLC and

other regarding their non-payment of their freelance w riters and how it harm ed HERE ' s business.

30.      HERE attempted to ver ify amounts actua lly owed to Plaintiff a nd work out a repayment

sched ul e for sums legitimately due, if any.

3 I.    A review of some of the correspondence attached to Plaitniffs ' Comp laint ev idences that

we were uncertain about the amount actua ll y owed to P la intiff, if any.              See Exh ibit A,

Complaint, SubExhibit C, December 14, 2018 E111ailfro111 Nathan Coyle to Be11aj111i11 Cohen ("I



dated November 2 1, 2019, ii 2 1) .


                                                        6
       Case 1:19-cv-05609-AT Document 41 Filed 06/19/20 Page 7 of 8




have been laser foc used    0 11   monitoring receivables/c o!leclions this week so that we are in a

p osition lo p ay yo u the $3 1k per our conversation earlier this week)"); See also, Ex hibit A,

Complaint, SubExhibit N , M arch 26, 201 9 E mail from Natha n Coy le to Be njamin Coh en

("Apologies for the delay. We are planning to remit p ayment this week. However, we need to

touch base to get on the same page regarding the amount. There seem to be a few numbers

.floating around. Can you chat tomorrow a.fiernoon GMT?" ).

32.     Before HERE could do so, however, Plaintiff terminated th e Contract.

33 .   I do not beli eve Pla intiff can show any harm if th e Defendants are permitted to proceed

and defend thi s case on th e merits.




                                                     7
      Case 1:19-cv-05609-AT Document 41 Filed 06/19/20 Page 8 of 8




        Pursuant to 28 U.S.C. § 1746, 1 dec lare under th e penalty ofpe1jury that th e forego in g is true and

correct. Executed in Miami, Florida, on June 19, 2020.




                                                        8
